Citation Nr: 1529643	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  09-17 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for PTSD.

In the August 2008 decision, the RO addressed the Veteran's claim as one for entitlement to service connection for PTSD.  Upon remand of the case in July 2012, the Board recharacterized the issue more broadly in terms of entitlement to service connection for "an acquired psychiatric disorder, to include PTSD," as indicated in the statement of issues above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In June 2014, the Board remanded the claim to obtain any outstanding Social Security Administration (SSA) medical records.  A November 2014 response from SSA noted the medical records did not exist; and further efforts to obtain them would be futile, as they were destroyed.  Thus there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have a current PTSD diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) nor has he had such a diagnosis at any time during the pendency of this claim.

2.  A relationship does not exist between the Veteran's military service and a psychiatric disorder, including major depressive disorder.



CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and major depressive disorder, was not incurred in or aggravated by military service.  138 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify 

In correspondence dated in May 2008, prior to the August 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The May 2008 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim in accordance with 38 U.S.C.A. § 5103(A) (West 2014) and 38 C.F.R. § 3.159(c) (2014).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  While the claim was remanded in June 2014 to obtain outstanding Social Security Administration (SSA) records, a response from SSA in November 2014 noted that all the Veteran's medical records had been destroyed and thus were not available.  Regarding post-service treatment records, the Veteran stated that he received treatment for PTSD at the Pittsburgh VA medical center (VAMC) from 1989 in May 2008, and a request was made for these VAMC treatment records.  In August 2008, the Veteran received a letter notifying him that in May 2008 VA received records from the Pittsburgh VAMC dating from 1995 through present, and in July 2008 VA received records from the Uniontown CBOC dating from 1997 to present.  The letter also stated that an exhaustive search of the Pittsburgh VA Regional Office did not uncover any additional records pertaining to the Veteran.  In August 2008, a Formal Finding of Unavailability of Pittsburgh VAMC and Uniontown CBOC Treatment Records was issued, noting that VA was unable to obtain the treatment records for treatment dates 1980 through 1996 for the Uniontown CBOC and 1989 through 1994 for the Pittsburgh VAMC.

Next, the Veteran was afforded a VA examination in August 2012.  The VA examination report reflects that the examiner reviewed the Veteran's past medical history and conducted a psychological examination.  The examiner also recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for an acquired psychiatric disorder has been met.  38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312 .

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has declined the opportunity to present testimony in support of his claim.  Therefore, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that he developed an acquired psychiatric disorder as a result of service in Vietnam.

In order to establish service connection there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD (the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014); see Cohen v. Brown, 10 Vet. App. 128 (1997). 

Section 4.125(a) of 38 C.F.R. requires that diagnoses of mental disorders conform to the DSM-IV and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis. 

Effective July 13, 2010, VA has amended its rules for adjudicating PTSD claims under 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases. 

38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, and former Prisoners-of-War , as sufficient to establish the occurrence of the claimed in-service stressor.  The amendment of 38 CFR § 3.304(f), however, eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."

Here, upon separation from service, the Veteran did not report any psychiatric symptoms. 

VAMC records from July 1999 note the Veteran experiencing depression and anxiety.  

During a March 1998 VAMC patient session, the Veteran denied any problems from his wartime experience, and noted a family history of drinking, as well as family history of depression.  At a later session, the Veteran stated he did not feel as though his Vietnam experience had anything to do with his drinking, in spite of the fact that he continued to have intrusive thoughts about Vietnam and up until about three or four years prior, and continued to have recurrent dreams about Vietnam and trauma that he experienced there, although the Veteran did not elaborate on this trauma.

In June and November 2007, it was again noted in VAMC records that the Veteran had a history of PTSD.  

May 2008 VAMC records reported that the Veteran had PTSD, and was still depressed and talking about suicidal thoughts, but being followed by a psychiatrist.

The Veteran submitted a statement in May 2008 regarding his contended stressors.  He stated that in Vietnam, he encountered 12-15 severed heads with eyes hanging out of their sockets on the road, and that civilians were ordered to remove the heads.  One young boy died because the heads were booby trapped with a grenade.  He also stated that in January or February of 1969 he witnessed a helicopter crash above the Third Field Hospital and believed at least 8 GIs were killed.  

In July 2008, the Joint Services Records Research Center (JSRRC) Coordinator issued a formal finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD.  The memorandum noted that JSRRC had determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the JSRRC and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.

November 2008 VAMC records note a history of bipolar disorder, schizophrenia, and PTSD for the Veteran, however, it is not clear where this history has come from, as there are no other medical records pertaining to these psychiatric disorders.  Other VAMC records from the same month note depression, but no PTSD.  

On his November 2008 Notice Of Disagreement, the Veteran stated that he had to go through 40 to 50 body bags looking for American soldiers while in Vietnam, and that he was subject to mortars and rockets, and was constantly worried about a ground or sniper attack.  

The Veteran's June 2009 VA Form 646 contends that the Veteran was exposed to horrific sights, which put him in fear for his life, but does not describe these events.

In February 2009, the VA clinician noted the Veteran had an initial worsening of his PTSD symptoms, but they were improving.

April 2009-October 2011 VAMC treatment records note that the Veteran was being treated for PTSD, and that the Veteran's depression and PTSD were "under control."  However, October 2010 VAMC treatment records noted that "there is no evidence for PTSD on the chart."

In May 2012, the Veteran submitted an appellant brief again noting that in January or February 1969 when he was with the 560th MP Company temporarily assigned to the 188th MP Company in the Mekong Delta, a helicopter exploded right outside the Third Field Hospital, killing approximately 8 Americans plus the pilot and crew.  He contended that the helicopter was hit with a rocket propelled grenade (RPG) and that this incident was reported as a malfunction in order for the Army to make Saigon look safe.

In July 2012, the claim was remanded to afford the Veteran a VA examination and to obtain updated treatment records.  

In August 2012, the Veteran was afforded a VA examination.  The examiner stated that the Veteran did not have a diagnosis of PTSD that conforms to DSM-IV criteria.  The examiner did however, diagnose the Veteran with major depressive disorder and alcohol, cocaine, cannabis, and sedative dependence in remission, unrelated to military service.  The examiner noted that Veteran was currently clean from illegal drugs and alcohol so all current symptoms were related to his depression; however, in the past when he was using drugs and alcohol daily his symptoms were most likely attributable to that daily substance use, as substance use causes and exacerbates sleep, mood, and motivation disturbances and causes work and social impairment.  The Veteran reported during the examination that in the Army he was an MP and stationed first at large Air Force base and then in the relatively safe area of Saigon.  He worked security on convoys and did perimeter guard duty on the base and Saigon docks.  He drank alcohol and used drugs regularly in the military which caused 2 Article 15s (one for possession and one for being intoxicated and sleeping on guard duty).  He reported that one could do "anything they wanted in Vietnam."  After service he worked as a driver from 1988 through 1997 when he was fired for DUI and alcohol related problems.  The examiner noted that the Veteran has seen the same psychiatrist at the VA since 1998, and that doctor had never referred the Veteran to the PTSD Clinic or referred him for psychotherapy.  The examiner also noted that provider initially diagnosed the veteran with bipolar disorder and has also diagnosed major depressive disorder and generalized anxiety disorder and that without proper explanation this doctor had also diagnosed the Veteran with PTSD, although this diagnosis came years after she began seeing the Veteran and did not seem to be based on any medical evidence except for the doctor's opinion.  The examiner noted that the Veteran's treating clinician did not cite what diagnostic or symptom criteria the Veteran met to qualify for this diagnosis and she had never referred him to the appropriate providers which one would expect if the Veteran did indeed have a diagnosis of PTSD.

Regarding stressors, this time the Veteran reported that while in the Mekong Delta a group saw 12-15 severed heads on the road, and they asked a local boy to remove the heads from the road.  When the boy picked up one head, it had been booby trapped and it exploded.  The boy's father nearby became upset and they shot him.  The Veteran said they were high on drugs at the time and they laughed because it was funny.  He stated he did not "give it a second thought afterward."  The examiner reported that this stressor was not related to the Veteran's fear of hostile military or terrorist activity, because the Veteran's reaction was to laugh.  

The second stressor the Veteran reported at the examination was that he was asked to look through a pile of body bags for possible American soldiers, but he did not want to do this task so he and his buddy looked in a couple of bags then told their superiors they looked through all the bags.  The examiner opined that the Veteran did not display fear and the Veteran only considered it to be an "unpleasant task." 
Lastly, the Veteran reported Veteran reported that from afar he saw a "Buddha" set himself on fire as he rode by in a vehicle.  His reaction to the event was that he decided he hated South Vietnamese people, and the examiner opined that the Veteran did not display fear, but rather loathing or hate.  

The examiner noted that the exam request mentioned three stressors previously brought up by the Veteran: an exploding helicopter, an exploding severed head, and incoming mortar and rocket fire, and noted that when given the opportunity during the examination to provide the most upsetting traumatic events the Veteran did not report anything about a helicopter or incoming fire.  The examiner noted that an event needs to be experienced as traumatic and needs to be reported as such in order to meet DSM criteria for a traumatic event, and that since the Veteran did not report these events during this exam when provided ample time to do so it indicated that these unreported events were not experienced as impactful enough to meet Criterion A for diagnosis of PTSD.  The examiner reported Veteran also does not meet criteria for PTSD as his symptoms were not related to his reported in service stressors.  Overall the examiner noted that Veteran has been treated for a mood disorder (depression) since 1998, which was years after military service.  The Veteran was not diagnosed with a mental disorder during the military or within one year of discharge, but he did abuse drugs and alcohol regularly which severely affected his mood and functioning.  He was clean and sober at the time of examination, but continued to experience depressive symptoms and rumination about the past.  The examiner opined these symptoms were not caused by or exacerbated by the Veteran's military service and they do not meet DSM diagnostic criteria for PTSD.

Regarding the examiner's diagnosis of depression, the examiner stated that his depression did not start until 29 years after discharge from military service, and that the depression was created by the Veteran's chronic drug and alcohol use and resulting life problems (including employment difficulties).  The examiner stated that there was no evidence that the Veteran's current depression was related to his military service, noting he was not diagnosed with a mental disorder during military service or within one year of discharge.  

PTSD

The VA examiner did not render a PTSD diagnosis; nor have any of the records provided a DSM-IV diagnosis for VA compensation purposes. 

The Board notes that VAMC reports show that the Veteran has tested positive for PTSD screening tests including in June 2006.  Pertinently, however, these evaluations do not document diagnoses of PTSD.  Moreover, the report of the Veteran's positive PTSD screening test is not equivalent to a PTSD diagnosis in accordance with 38 C.F.R. § 4.125.

Even the VAMC clinician that has noted a diagnosis of PTSD multiple times never specifically opined as to the etiology of the Veteran's PTSD, or whether the Veteran met the diagnostic criteria for PTSD for compensation purposes.  It should be noted that while multiple VAMC records noted a history of PTSD, and occasionally, bipolar disorder, or schizophrenia, a bare transcription of lay history, unenhanced by additional comment by the transcriber does not become competent medical evidence merely because the transcriber is a health care professional.  LaShore v. Brown, 8 Vet. App. 406, 409 (1995).  These statements, recorded for treatment purposes, are not adequate for compensation purposes.  In short, there is no evidence of record of a diagnosis of PTSD that conforms to the regulatory requirements set out in 38 C.F.R. §§ 3.304 and 4.125.

The Board has considered the other VAMC reports but find them to be of less probative value than the VA opinion in August 2012 as to whether there is medical evidence of a link between current symptomatology and the claimed in-service stressor.  As noted by the VA examiner, the VAMC treatment records do not cite reasoning for diagnosing the Veteran with PTSD.  By contrast, the August 2012 VA examiner thoroughly explained why the Veteran did not have PTSD and set forth exactly why the Veteran's symptoms were more consistent with other psychiatric disorders, including major depressive disorder, as well as describing why the Veteran's current symptoms do not demonstrate that the Veteran's experiences in service relate to his current depression, which the examiner opined was created by the Veteran's chronic drug and alcohol use and resulting life problems (including employment difficulties).    

The Board does not in any way intend to diminish the Veteran's psychiatric care. However, it is bound by the applicable laws and regulations, which for PTSD, require a diagnosis consistent with the DSM-IV, which has been specifically ruled out in this case. 

In this case, even if the VA were to accept the other diagnoses of PTSD as evidence of a current disability conforming to the DSM-IV, the Veteran's claim falls short due to elements (2) and (3): credible supporting evidence that the claimed in-service stressor actually occurred; and medical evidence of a link between current symptomatology and the claimed in-service stressor. 

The Veteran was the opportunity given to verify his PTSD stressor, but has failed to do so.  Furthermore, when asked about his stressors, for which he did not need corroboration if he showed fear of hostile military activity, the examiner noted that the Veteran either did not mention certain stressors at all during the examination, or exhibited a response that did not indicate fear of hostile military or terrorist activity, such as laughing at the event.

As to the Veteran's contentions that he has had PTSD since service, the Board acknowledges that the Veteran is competent to testify as to any symptoms he has experienced during and since service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of PTSD.  See 38 C.F.R. § 3.159 (a)(1) (2014) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

As outlined above, none of the diagnoses of PTSD were rendered in accordance with the DSM-IV, and the August 2012 VA examiner specifically opined that the Veteran did not have an Axis I diagnosis of PTSD.  Thus, the Board concludes that the Veteran does not have a diagnosis of PTSD that meets the regulatory requirements for that disability for VA compensation purposes.  The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  As the threshold requirement of a current diagnosis of the disability claimed is not met, service connection must be denied. 

Major Depressive Disorder

The August 2012 VA examination report shows that the Veteran has a current diagnosis of major depressive disorder.  Therefore, Hickson element (1) is met. 

With regard to Hickson element (2), in-service incurrence of disease or injury, the Board notes that the Veteran is competent and credible with regards to his contention that he witnessed severed heads and a child blown up from a bomb.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's testimony as to his experiences in combat and his symptoms from then are sufficient to establish in-service incurrence of the events he described.   Therefore, Hickson element (2) is met. 

Turning to crucial Hickson element (3), nexus, the Board notes that the VA examiner concluded that the Veteran's symptoms were considered to be related to the Veteran's chronic drug and alcohol use and resulting life problems, including employment difficulties, as opposed to his military service.    

To the extent that the Veteran himself, or his representative contend that a medical relationship exists between his current major depressive disorder and service or the Board acknowledges that lay persons are competent to testify as to observations.  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In the instant case, the Board finds the question regarding the potential relationship between the Veteran's current major depressive disorder and any instance of his military service, to be complex in nature such that specialized medical evidence of nexus is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

As noted above, the August 2012 VA opinion is considered probative and carries significant weight as it was definitive, based upon a complete review of the Veteran's entire claims file, evaluation and interview of the Veteran, and the examiner provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2014) (noting it is a claimant's responsibility to support a claim for VA benefits).  Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).





ORDER

Entitlement to an acquired psychiatric disorder, to include PTSD and major depressive disorder, is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


